DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The second element of Claim 1 recites “a touch display and operates peripheral devices of the transportation vehicle…”, and it is unclear what ‘and operates peripheral devices’ is referring to. However, by having a closer look at claim 5 and paragraphs 0002-0003, it appears that it is ‘the user interface’ that is used to operate the peripheral devices of the vehicle. Therefore, one potential the user interface operates peripheral devices of the transportation vehicle”. 

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from the rejected Claim 1.

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the automatic deactivation".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the automatic deactivation".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over UPMANUE et al. (US20170024022A1) in view of PRYOR (US8576199B1).

As to claim 1, UPMANUE teaches a user interface of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE),  wherein the user interface comprises: at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE); and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE) and operates peripheral devices of the transportation vehicle (See fig. 1, par. 0026, wherein the GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein operating the at least one mechanically adjustable controller temporarily deactivates the touch display, wherein operation of peripheral devices by using the touch display is temporarily blocked during the operation of the mechanically adjustable controller (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach wherein an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated in response to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display.
In similar field of endeavor, PRYOR teaches wherein an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated in response to the at least one mechanically adjustable controller (See figs. 1 and 13, col. 38, ln. 49, wherein data entered from the touchscreen can be used to override conventional controls if any which are still present. Or priority can be given to the conventional controls; as taught by PRYOR) being operated within a predefinable time period following operation of the touch display (See fig. 2f, col. 22, ln. 21, wherein one can push the real knob in if desired to indicate a choice. Or the choice can be indicated by just leaving the knob in position for a minimum time period; as taught by PRYOR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE user interface to include the teachings of PRYOR wherein an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated in response to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display. Such a person would have been motivated to make this combination as conventional touch screens can work in vehicles, but in their form heretofore they have no tactile properties. Thus today they need to be augmented by voice recognition and/or tactile devices placed near them if they are to be used for important functions of the vehicle (PRYOR, col. 6, ln. 10).

As to claim 2, UPMANUE and PRYOR teach the limitations of claim 1. PRYOR further teaches wherein the touch display is activated following the operation of the mechanically adjustable controller (See col. 53, ln. 49, wherein when the knob is turned to heat as in FIG. 1 or 2, and then pushed in, a thermal bar graph display for example is activated which then itself is energized and used to set the temperature; as taught by PRYOR), wherein the touch display is activated following a predefinable delay (See fig. 2f, col. 22, ln. 21, wherein one can push the real knob in if desired to indicate a choice. Or the choice can be indicated by just leaving the knob in position for a minimum time period; as taught by PRYOR).
As to claim 3, UPMANUE and PRYOR teach the limitations of claim 1. UPMANUE further teaches wherein the automatic deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).

As to claim 4, UPMANUE and PRYOR teach the limitations of claim 1. UPMANUE further teaches wherein the mechanically adjustable controller is a rotary controller, slide controller, toggle switch or pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).

As to claim 5, UPMANUE teaches a method for providing a user interface of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein the user interface comprises at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE) and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE), and operating the at least one mechanically adjustable controller to temporarily deactivate the touch display, wherein operation of peripheral devices by using the touch display is temporarily blocked during the operation of the mechanically adjustable controller (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach wherein an operation performed on a peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated in response to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display.
In similar field of endeavor, PRYOR teaches and wherein an operation performed on a peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated in response to the at least one mechanically adjustable controller (See figs. 1 and 13, col. 38, ln. 49, wherein data entered from the touchscreen can be used to override conventional controls if any which are still present. Or priority can be given to the conventional controls; as taught by PRYOR) being operated within a predefinable time period following operation of the touch display (See fig. 2f, col. 22, ln. 21, wherein one can push the real knob in if desired to indicate a choice. Or the choice can be indicated by just leaving the knob in position for a minimum time period; as taught by PRYOR).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE apparatus to include the teachings of PRYOR wherein an operation performed on a peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated in response to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display. Such a person would have been motivated to make this combination as conventional touch screens can work in vehicles, but in their form heretofore they have no tactile properties. Thus today they need to be augmented by voice recognition and/or tactile devices placed near them if they are to be used for important functions of the vehicle (PRYOR, col. 6, ln. 10).

As to claim 6, UPMANUE and PRYOR teach the limitations of claim 5. Gum further teaches wherein the touch display is activated following the operation of the mechanically adjustable controller (See col. 53, ln. 49, wherein when the knob is turned to heat as in FIG. 1 or 2, and then pushed in, a thermal bar graph display for example is activated which then itself is energized and used to set the temperature; as taught by PRYOR), wherein the touch display is activated following a predefinable delay (See col. 53, ln. 49, wherein when the knob is turned to heat as in FIG. 1 or 2, and then pushed in, a thermal bar graph display for example is activated which then itself is energized and used to set the temperature; as taught by PRYOR).

As to claim 7, UPMANUE and PRYOR teach the limitations of claim 5. UPMANUE further teaches wherein the automatic deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).

As to claim 8, UPMANUE and PRYOR teach the limitations of claim 5. UPMANUE further teaches wherein the mechanically adjustable controller is a rotary controller, slide controller, toggle switch or pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US7489303B1
2003-07-02
Reconfigurable instrument panels


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/						/STEVEN P SAX/                                                                                                                    Primary Examiner, Art Unit 2174                                                                                    Examiner, Art Unit 2174